                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -:
R. ALEXANDER ACOSTA, Secretary of Labor,                                           :
United States Department of Labor,                                                 :
                                                                                   :
                     Plaintiff,                                                    :
                                                                                   :   CIVIL ACTION NO.
                     v.                                                            :   1:17-cv-07931-JHL-SMF
                                                                                   :
AEU BENEFITS, LLC, et al,                                                          :   Hon. Joan H. Lefkow
                                                                                   :   District Judge
                                                                                   :
                     Defendants.                                                   :   Hon. Sheila Finnegan
                                                                                   :   Magistrate Judge
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -:

   MOTION TO APPROVE CONSENT ORDER AND JUDGMENT AS TO SD TRUST
                          ADVISORS LLC

          Now comes, Plaintiff Secretary of Labor, United States Department of Labor

(“Secretary”) through counsel, and respectfully requests that the Court approve and enter the

Consent Order and Judgment, attached hereto, which resolves all claims between the Secretary

and Defendant SD Trust Advisors LLC. The Consent Order and Judgment does not resolve the

claims between the Secretary and any other defendants.

                                                                     Respectfully submitted,

 Dated: January 4, 2019                                              /s/ Bruce C. Canetti
                                                                     BRUCE C. CANETTI (6285867)(IL)
                                                                     Senior Trial Attorney

                                                                     Martha Frydl
                                                                     Trial Attorney

                                                                     United Stated Department of Labor,
                                                                     Office of the Solicitor
                                                                     230 S. Dearborn Street, Room 844
                                                                     Chicago, Illinois 60604
                                                                     Telephone: (312) 353-3271

                                                                 1
    Facsimile: (312) 353-5698
    Email: canetti.bruce@dol.gov
           frydl.martha@dol.gov

    KATE O'SCANNLAIN
    Solicitor of Labor

    CHRISTINE Z. HERI
    Regional Solicitor

    Attorneys for R. Alexander Acosta,
    Secretary of Labor, United States Department
    of Labor




2
